Citation Nr: 0127603	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June and December 1999 letters of denial from 
the VA Regional Office (RO) in Manila, Philippines. 

FINDINGS OF FACT

1. All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2. The United States Army Reserve Personnel Center's 
(ARPERCEN) verification of service establishes that the 
appellant's spouse did not serve in the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits not having been met, the appellant is not 
eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. §5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of 
the VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 46,630-
45,632 (August 29, 2001) (to be codified at 38C.F.R. 
§ 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.  Id.  

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case.  The 
appellant has been notified of her procedural and appellate 
rights.  Furthermore, she has been provided with the laws and 
regulations pertinent to her claim and has been afforded the 
opportunity to present arguments in favor of her claim.  
Nevertheless, she has not submitted any evidence which would 
warrant further development; i.e., she has not submitted 
evidence that would require the RO to re-verify service with 
the service department.  

The character of her spouse's alleged service has been 
verified twice.  A remand would serve no useful purpose and 
would only impose unnecessary burdens on VA and the 
appellant.  See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

In other words, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(d)); see also 
Dela Cruz v. Principi, No. 99-158 (U.S. Vet. App. August 21, 
2001) (holding that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation).  

The appellant is not prejudiced by the Board's consideration 
of her claim pursuant to this new law and implementing 
regulations in the first instance.  As set forth above, VA 
has already met any obligations to the appellant under this 
new legislation.  Consideration of the VCAA implementing 
regulations in the first instance does not prejudice the 
appellant because such regulations merely implemented the 
VCAA "and do not provide any rights other than those 
provided by the VCAA." 66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).  

In sum, a remand for adjudication by the RO would only serve 
to further delay resolution of her claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Analysis

The appellant challenges the June and December 1999 RO 
determinations that her spouse did not have qualifying 
military service.  The appellant contends that she is 
eligible for VA benefits by virtue of her spouse's induction 
into the United States Armed Forces in the Far East (USAFFE) 
in January 1942.  She has submitted several affidavits 
attesting to this fact. His official death certificate 
indicates that the appellant's spouse died in September 1979.

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2001).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

These regulations have their basis in statute, at 38 U.S.C. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the reasoning of the United States Court of Appeals 
for the District of Columbia Circuit in Quiban v. Veterans 
Admin., 928 F.2d 1154 (D.C. Cir. 1991).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Since the appellant provided an additional middle name her 
spouse may have used, the RO requested ARPERCEN to reverify 
service.  In August 2001, the Department of the Army advised 
the RO that no change was warranted as to a September 1980 
determination that the appellant's spouse had no service in 
the Army of the United States or as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  In 
reaching that determination, the Department of the Army was 
provided with all of the pertinent information that was 
submitted by the appellant in regard to her spouse's 
purported service in the U.S. Armed Forces.  Because VA is 
bound to accept the findings of the service department in 
this regard, the Board finds that the appellant's spouse had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  See 38 C.F.R. § 3.203; Duro, supra.

In support of her claim, the appellant has submitted several 
documents signed by officials of the Philippine government, 
which she contends certifies her spouse's service with the 
Philippine forces during World War II.  The appellant urges, 
in essence, that VA accept those documents and reject the 
recent status determination made by the Department of the 
Army.  The Philippine government, however, has its own laws 
and regulations, which permit recognition of military service 
that are not recognized by the U.S. Army.  The documents 
submitted by the appellant fail to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, as they 
are not official documents of the appropriate U.S. service 
department.  Therefore, these documents may not be accepted 
by the Board as verification of the appellant's spouse's 
service for the purpose of receiving VA benefits.

Based upon the record in this case, the Board concludes that 
the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  Thus, 
he was not considered a "veteran" for purposes of 
establishing eligibility to VA benefits.  The appellant's 
claim for entitlement to VA benefits must therefore be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As a final point of information, if an individual believes 
there is reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

